Citation Nr: 0946035	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-38 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1952 to October 
1953.
        	
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2006 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefit sought on appeal.  

The Board notes that although additional medical evidence was 
submitted after the statement of the case, in a November 2008 
Brief, the Veteran's representative waived the right to have 
this evidence reviewed in the first instance by the RO.

The Board also notes that in two separate VA Forms 21-4138 
from May 2007 the Veteran requests a travel board hearing.  
However, on his November 2007 VA Form 9 the Veteran checked 
the box indicating he did not desire a hearing.  Despite the 
fact that it is not clear whether the Veteran would like a 
hearing or not, as the decision below represents a full grant 
of the benefit sought on appeal, the Board finds that no 
action is necessary to clarify the situation. 
			
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  An unappealed July 1997 Board decision denied reopening 
the Veteran's claim for service connection for a skin 
disorder.
	
2.  The evidence pertaining to the Veteran's skin disorder 
received subsequent to the July 1997 Board decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.   

3.  The Veteran's skin disorder preexisted his active duty 
and was aggravated by that duty.


CONCLUSIONS OF LAW

1.  The July 1997 Board decision that denied reopening the 
Veteran's claim for service connection for a skin disorder is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 20.1103 (2009).
		
2.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for a skin disorder.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (2009).

3.  The criteria for service connection for a skin disorder 
have been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the Veteran's 
claim for service connection.  This is so because the Board 
is taking action favorable to the Veteran by granting service 
connection for the Veteran's skin disorder; a decision at 
this point poses no risk of prejudice to the Veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).
	
In July 1997, the Board declined to reopen the Veteran's 
claim for service connection for a skin disorder.  The 
Veteran was notified of his appellate rights and did not 
appeal the decision.  Thus, the decision became final.  In 
August 2006 the Veteran sought to reopen his claim, and his 
request was denied by the RO in a December 2006 rating 
decision.  The Veteran expressed his disagreement with the 
RO's December 2006 decision, and the present appeal ensued.
	
A claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  For claims received 
on or after August 29, 2001, a claim shall be reopened and 
reviewed if "new and material" evidence is presented or 
secured with respect to a claim that is final.  Evidence is 
considered "new" if it was not of record at the time of the 
last final disallowance of the claim.  "Material" evidence is 
evidence which relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2009).  In 
determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

Since the July 1997 Board decision, VA medical treatment 
records, lay evidence, private medical records, and 
photographs of the Veteran's skin disorder have been 
received.  This evidence is new.  This new evidence is also 
material.  In a November 2007 private medical report, the 
Veteran's physician opined that the Veteran's skin disorder, 
which pre-existed service, was indeed aggravated by service.  
This opinion is material because it raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection, and is not cumulative or redundant of existing 
evidence.  Accordingly, the Veteran's claim is reopened, and 
the merits of the claim will now be addressed.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

The first element of service connection has been satisfied 
because Veteran currently has a diagnosis of skin cancer, 
documented, for example, in a private medical report of Alan 
Forbes, M.D.  The medical record indicates that the Veteran's 
dermatitis and livedo reticularis has been present for many 
years and eventually evolved into the Veteran's current skin 
cancer.

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the evidence in this 
case requires the Board to preliminarily discuss whether the 
Veteran's skin existed prior to his active duty.  Every 
Veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment. 38 U.S.C.A. § 1111.  
The term "noted" denotes only such conditions that are 
recorded in examination reports.  The existence of conditions 
prior to service reported by the Veteran as medical history 
does not constitute a notation of such conditions, but it 
will be considered together with all of the other evidence in 
question as to the commencement of the disease or disability.  
38 C.F.R. § 3.304(b)(1).  Determinations of whether a 
condition existed pre-service should be based on a thorough 
analysis of the evidentiary showing and careful correlation 
of all medical facts, with due regard to manifestations, 
clinical course and character of the particular injury or 
disease or residuals thereof.  Id.  

An injury or disease that has been determined to be 
preexisting will then be presumed to have been aggravated by 
service where there is an increase in the severity of the 
disability during service.  The burden to show no aggravation 
of a pre-existing disease or disorder during service lies 
with the government. Cotant v. Principi, 17 Vet. App. 117, 
131 (2003).  VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service and the claimant is not required to show that 
the disease or injury increased in severity during service.   
See VAOPGCPREC. 3- 03 (July 16, 2003) (69 Fed. Reg. 29178 
(2004). 

However, the presumption of aggravation is rebutted where 
there is a specific finding that the increase is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  In deciding an aggravation claim, after 
having determined the presence of a preexisting disability, 
the Board must determine whether there has been any 
measurable worsening of the disability during service and 
whether this worsening constitutes an increase in disability.  
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

Here, the Veteran's March 1952 entrance examination notes he 
entered service with livedo reticularis.  In the service 
treatment records that follow, it is clear that this was a 
pre-existing condition.  For example, in a January 1953 
treatment record it was noted that the Veteran's skin 
condition had existed prior to his admission into service, 
and had begun spreading approximately four months prior to 
his service entrance.  On his September 1953 separation 
examination it was again noted that the Veteran's livedo 
reticularis existed prior to his service entry.  While in the 
past, there had been some dispute whether the Veteran's skin 
disorder constituted a pre-existing condition, based 
predominantly on March 1994 letters of a private physician 
who stated the Veteran was not known to have a skin condition 
prior to military service, the Board finds the Veteran's 
service treatment records are of greater probative value.  
The service records contain multiple accounts of the onset of 
the Veteran's condition, recorded by different physicians on 
different occasions.  The onset was described in detail in a 
number of records.  For example, the January 1953 record 
documents that the condition began in youth as mottled red 
spots on both knees.  Two years prior to entry, the entire 
anterior surfaces of the knees became red and blotchy.  
During 1952, the thighs and buttocks became involved.  In the 
few months prior to admission, the Veteran's nose became 
involved. The notations are also internally consistent.  The 
Board finds that these multiple findings in the service 
treatment records that the Veteran's skin disorder pre-
existed service are more probative than the cursory 1994 
statement of the Veteran's physician, which appears to be 
based on the physician's memory as no treatment records are 
cited or included.  For all of these reasons, the Board finds 
that the Veteran's skin disorder preexisted his period of 
active duty.  

As described above, an injury or disease that has been 
determined to be preexisting will then be presumed to have 
been aggravated by service where there is an increase in the 
severity of the disability during service.  Here, the Board 
finds the Veteran's skin disorder increased in severity 
during the Veteran's active duty, and was aggravated by that 
duty.  On the Veteran's entrance examination report, his skin 
disorder was characterized as "non-symptomatic."  By 
January 1953, almost a year later,   the condition involved 
symptoms of numbness and temperature sensitivity.  In June 
1953 the condition was characterized as "severe."  In a 
September 1953 service treatment record, the condition 
involved both of the Veteran's legs, his buttocks, both 
knees, both hands, and his nose.  In an undated "Case 
History" report, it was noted that the Veteran's skin became 
blue on exposure to cold.  On physical examination the skin 
was characterized by "palpable increased consistency, 
mottled erythema, dusky cyanosis on exposure to cold, 
blanching on pressure with brilliant red reactive 
hyperemia."  In this document, the Veteran's discharge was 
recommended, in part, due to his skin condition.

Moreover, in the November 2007 report of Dr. Forbes, it was 
stated, "[a]t the patient's request, I reviewed the Airforce 
records (Airforce #AF13442) of the history of his skin 
condition while in the airforce. The records show that he had 
a pre-existing skin condition and then had severe 
exacerbation of his skin condition while in the service."
	
There is no evidence to the contrary of this in the claims 
file, much less, any information that clearly and 
unmistakably indicates that the Veteran's skin disorder was 
not aggravated by active duty.  As such, the presumption of 
aggravation cannot be overcome in this case.  Accordingly, 
the Board finds the Veteran's skin disorder preexisted and 
was aggravated by service, and that service connection is 
warranted.


ORDER

Service connection for a skin disorder is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


